PER CURIAM.
We cannot conclude on the record before us that the lower court’s refusal to compel the appellee’s deposit of rents into the court’s registry pending final adjudication was a clear abuse of discretion granted under section 697.07(4), Florida Statutes (1995). Nor can we find error in the court’s denial of an assignment of the rents to the appellants *843pursuant to section 697.07(3) where the court correctly determined that there was a bona fide dispute between the parties as to whether the appellee was in default of the mortgage. Accordingly, we affirm the non-final order under review.
Affirmed.